                                             Case 5:19-cv-02677-NC Document 84 Filed 03/23/21 Page 1 of 5




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        SUNGKYUNKWAN UNIVERSITY
                                            FOUNDATION FOR CORPORATE                    Case No. 19-cv-02677-NC
                                  11        COLLABORATION,
                                                                                        ORDER GRANTING
                                                        Plaintiff,
Northern District of California




                                  12                                                    DEFENDANT’S MOTION FOR
 United States District Court




                                                                                        SUMMARY JUDGMENT OF NON-
                                  13              v.                                    INFRINGEMENT
                                  14        PINTEREST, INC.,                            Re: ECF 69
                                  15                    Defendant.
                                  16
                                  17           This case arises out of a patent dispute over a user-customized content providing
                                  18   method. Plaintiff Sungkyunkwan University Foundation for Corporate Collaboration
                                  19   (“SKKU”) alleges that Defendant Pinterest, Inc. is infringing Claim 9 of its U.S. Patent
                                  20   No. 8,639,687 by using cookies to store user profile information with point-weighted
                                  21   keywords. Pl.’s Infringement Contentions (“Contentions”), ECF 65-3. At the conclusion of
                                  22   discovery, Pinterest moved for summary judgment on the grounds that SKKU did not
                                  23   present sufficient evidence to show that Pinterest infringed Claim 9. Def.’s Mot. Summ. J.
                                  24   of Non-Infringement (“MSJ Non-Infringement”), ECF 69. Having carefully considered the
                                  25   papers submitted, the admissible evidence, and the pleadings in this action, the Court
                                  26   hereby GRANTS the motion for summary judgment.
                                  27   I.      BACKGROUND
                                  28           The full factual and procedural history is described in the Court’s previous orders.
                                             Case 5:19-cv-02677-NC Document 84 Filed 03/23/21 Page 2 of 5




                                  1    Claim Constr. Order, ECF 52; Order Granting Mot. to Exclude Pl.’s Expert Report
                                  2    (“Exclude Order”), ECF 71. The relevant procedural background is as follows. Pinterest
                                  3    filed the instant motion on February 5, 2021. MSJ Non-Infringement. On February 16,
                                  4    2021, the Court issued an order excluding the expert report authored by Simon Sunatori on
                                  5    behalf of SKKU on the basis that the report improperly introduced new theories of
                                  6    infringement not included in SKKU’s Contentions. Mot. Exclude. Over a week later,
                                  7    SKKU filed an opposition to the motion for summary judgment; the opposition again
                                  8    introduced a new theory of infringement without seeking leave to amend. Pl.’s Opp’n to
                                  9    Mot. Summ. J. re Whether Patent is Infringed (“Pl.’s Opp’n”), ECF 75-3. The Court held a
                                  10   hearing on the motion on March 17, 2021. All parties have consented to the jurisdiction of
                                  11   a magistrate judge, under 28 U.S.C. § 636(c). ECF 10; ECF 22.
                                       II.     LEGAL STANDARD
Northern District of California




                                  12
 United States District Court




                                  13           Summary judgment may be granted only when, drawing all inferences and
                                  14   resolving all doubts in favor of the nonmoving party, there is no genuine dispute as to any
                                  15   material fact. Fed. R. Civ. P. 56(a); Tolan v. Cotton, 572 U.S. 650, 651 (2014); Celotex
                                  16   Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact is material when, under governing
                                  17   substantive law, it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,
                                  18   477 U.S. 242, 248 (1986). A dispute about a material fact is genuine if “the evidence is
                                  19   such that a reasonable jury could return a verdict for the nonmoving party.” Id. Bald
                                  20   assertions that genuine issues of material fact exist are insufficient. Galen v. Cnty. of L.A.,
                                  21   477 F.3d 652, 658 (9th Cir. 2007).
                                  22           The moving party bears the burden of identifying those portions of the pleadings,
                                  23   discovery, and affidavits that demonstrate the absence of a genuine issue of material fact.
                                  24   Celotex, 477 U.S. at 323. Once the moving party meets its initial burden, the nonmoving
                                  25   party must go beyond the pleadings, and, by its own affidavits or discovery, set forth
                                  26   specific facts showing that a genuine issue of fact exists for trial. Fed. R. Civ. P. 56(c);
                                  27   Barthelemy v. Air Lines Pilots Ass’n, 897 F.2d 999, 1004 (9th Cir. 1990) (citing Steckl v.
                                  28   Motorola, Inc., 703 F.2d 392, 393 (9th Cir. 1983)).
                                                                                      2
                                              Case 5:19-cv-02677-NC Document 84 Filed 03/23/21 Page 3 of 5



                                       III.     DISCUSSION
                                  1
                                                A.    Patent Direct Infringement
                                  2
                                                SKKU asserts only direct infringement.1 Contentions at 3. A defendant directly
                                  3
                                       infringes a patent by, without authority, making, using, offering to sell, selling, or
                                  4
                                       importing into the United States any patented invention during the term of the patent. 35
                                  5
                                       U.S.C. § 271. There are two steps to a patent infringement analysis. Teleflex, Inc. v. Ficosa
                                  6
                                       N. Am. Corp., 299 F.3d 1313, 1323 (Fed. Cir. 2002). First, the court determines the scope
                                  7
                                       of the patent claims asserted in claim construction. Id. (citing Johnson Worldwide Assocs.
                                  8
                                       v. Zebco Corp., 175 F.3d 985, 988 (Fed. Cir. 1999)). Second, the court compares the
                                  9
                                       properly construed claim to the allegedly infringing device to determine if all of the
                                  10
                                       limitations of at least one claim are literally or substantially present. Id. The question of
                                  11
                                       infringement is a question of fact. Id.
Northern District of California




                                  12
 United States District Court




                                                B.    Claim Construction
                                  13
                                                Claim 9 of the ‘687 Patent describes a content providing method that allows a user
                                  14
                                       to enter a search query, which asks an apparatus for the user’s profile containing point-
                                  15
                                       weighted keywords, in order to present search results ranked by user preference. See Claim
                                  16
                                       Constr. Order at 2. The parties disputed eight terms of Claim 9, only two of which are
                                  17
                                       relevant in this motion. Id. at 3; see MSJ Non-Infringement. The Court defined “calculated
                                  18
                                       based on data related to a number of selections of the keyword” as “determined based on
                                  19
                                       calculation of the number of times an anchor tag including the keyword is clicked.” Claim
                                  20
                                       Constr. Order at 13. The Court defined “asking an apparatus” as “asking, for example, an
                                  21
                                       information communication terminal having the same function as a network or an
                                  22
                                       electronic device capable of accessing a web server through a network.” Id.
                                  23
                                                C.    Pinterest’s Motion for Summary Judgment of Non-Infringement
                                  24
                                                When moving for summary judgment of non-infringement, a defendant need only
                                  25
                                  26   1
                                         In its Contentions, SKKU also reserved the right to request leave to amend to assert
                                  27   infringement under the doctrine of equivalents. Contentions at 3. However, SKKU has not
                                       requested leave to amend, and at this point in the case introducing a new theory of
                                  28   infringement is likely to prejudice Pinterest. See Exclude Order at 3. Accordingly, the
                                       Court’s analysis of non-infringement will address only direct infringement.
                                                                                      3
                                           Case 5:19-cv-02677-NC Document 84 Filed 03/23/21 Page 4 of 5




                                  1    file a motion “stating that the [plaintiff] had no evidence of infringement and pointing to
                                  2    the specific ways in which accused systems did not meet the claim limitations.” Exigent
                                  3    Tech. v. Atrana Sols., Inc., 442 F.3d 1301, 1309 (Fed. Cir. 2006). After a defendant files its
                                  4    motion, the burden of production shifts to the plaintiff to “identify genuine issues that
                                  5    preclude summary judgment.” Optivus Tech., Inc. v. Ion Beam Applicants S.A., 469 F.3d
                                  6    978, 990 (Fed. Cir. 2006).
                                  7           Pinterest satisfied the first step by filing a motion stating that SKKU presented no
                                  8    evidence of infringement because Pinterest does not ask an “apparatus” for a user profile
                                  9    and because Pinterest does not weight keywords based on the number of clicks. See MSJ
                                  10   Non-Infringement. After Pinterest filed its motion, the burden shifted to SKKU to identify
                                  11   genuine issues precluding summary judgment. See Optivus Tech., 469 F.3d at 990. SKKU
                                       fails to meet this burden.
Northern District of California




                                  12
 United States District Court




                                  13          First, SKKU contests Pinterest’s definition of “apparatus,” arguing that Pinterest’s
                                  14   interpretation of “apparatus” as a user device is not consistent with the Court’s more
                                  15   expansive definition that includes “an information communication terminal having the
                                  16   same function as a network.” Pl.’s Opp’n at 11. However, SKKU does not develop their
                                  17   argument beyond this definitional challenge. SKKU contests Pinterest’s focus on a user
                                  18   device, but SKKU does not point to an alternative allegedly infringing apparatus. See id. at
                                  19   14. In the absence of an alternative “apparatus,” SKKU fails to identify a genuine dispute
                                  20   as to whether Pinterest infringes the “apparatus” element of Claim 9.
                                  21          Second, SKKU rebuts Pinterest’s denial of weighting keywords connected with a
                                  22   user profile. Id. at 15. SKKU presents a collection of quotations pulled from various
                                  23   Pinterest documents that describe a process of Pinterest collecting information about the
                                  24   number of times a user clicks a pin and analyzing that data in several tables to calculate a
                                  25   “query shopping intent score.” Id. This counterargument introduces a new theory of
                                  26   infringement, not included in SKKU’s Contentions, based on data tables and a “query
                                  27   shopping intent score.” See Contentions. As explained in a previous order, absent an
                                  28   amendment to its Contentions, SKKU cannot introduce new infringement theories. See
                                                                                     4
                                             Case 5:19-cv-02677-NC Document 84 Filed 03/23/21 Page 5 of 5




                                  1    Exclude Order. This new infringement theory was SKKU’s only argument countering
                                  2    Pinterest’s challenge to the “weighted keyword” element. See Pl.’s Opp’n 75-3. Thus, after
                                  3    excluding the new infringement theory and expert report, SKKU fails to identify a genuine
                                  4    dispute as to whether Pinterest infringed the “weighted keyword” element of Claim 9.
                                  5            SKKU fails to demonstrate how Pinterest’s method infringes on every element of
                                  6    Claim 9. Accordingly, there is no remaining genuine dispute as to a material fact, and it is
                                  7    appropriate for the Court to grant summary judgment.
                                  8    IV.     CONCLUSION
                                  9            For the foregoing reasons, the Court GRANTS Pinterest’s Motion for Summary
                                  10   Judgment of Non-Infringement. SKKU’s claims of infringement are hereby dismissed with
                                  11   prejudice. Because the Court can enter judgment without reaching the issue of invalidity,
                                       the Court does not rule on Pinterest’s second motion for summary judgment at this time.
Northern District of California




                                  12
 United States District Court




                                  13   See Def.’s Mot. Summ. J. of Invalidity, ECF 68.
                                  14           IT IS SO ORDERED.
                                  15
                                  16   Dated: March 23, 2021                     _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  17                                                   United States Magistrate Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     5
